

Kemper Corporation Executive Performance Plan
Amended and Restated as of May 1, 2018
1.
Purpose. The Kemper Corporation Executive Performance Plan (the “Plan”) is
designed to attract and retain the services of selected employees of Kemper
Corporation (the “Company”) and its Affiliates who are in a position to make a
material contribution to the success of the enterprise.

2.
Definitions. The following definitions shall apply for purposes of the Plan:

2.1
“Affiliate” means any person or entity controlled directly or indirectly by the
Company, whether by equity ownership, contract or otherwise and shall include
direct or indirect subsidiaries of the Company and mutual companies the
management of which is controlled by the Company and its subsidiaries.

2.2
“Award” means an amount payable to a Participant pursuant to Section 4 of the
Plan.

2.3
“Annual Award” means an Award that is earned over one Plan Year, based on the
Performance Formula that the Committee establishes for that Plan Year payable to
a Participant pursuant to Section 4 of the Plan.

2.4
“Board of Directors” means the Board of Directors of the Company.

2.5
“Compensation Committee” or “Committee” means the Compensation Committee of the
Board of Directors.

2.6
“Corporate Performance Measures” means the corporate performance goals upon
which the payment of an Award may be conditioned. Any Corporate Performance
Measure(s) may be defined in accordance with generally acceptable accounting
principles or otherwise, and may be used to measure the performance of the
Company and its Affiliates on a consolidated basis, or any Affiliate or business
unit or segment of the Company individually, or any combination thereof, as the
Committee may deem appropriate. Any Corporate Performance Measure may also be
compared against similar measures for a group of comparator or peer companies,
or against a published or special index, or against any goal or benchmark, as
the Committee, in its sole discretion, deems appropriate. The Committee may
define or make adjustments to any Corporate Performance Measure as it deems
appropriate in its discretion, including, for example, to provide that a measure
that refers to “income” may include or exclude all or a portion of catastrophe
losses, catastrophe loss adjustment expenses, and/or gains or losses on
investments or be subject to other adjustments.

2.7
“Maximum Award Payout” means the actual share of the Bonus Pool designated to a
Participant by the Committee for any Performance Period under any Annual Award.

2.8
“Participant” means, for each Performance Period, each employee of the Company
or an Affiliate who is an executive officer on the last day of the Performance
Period






--------------------------------------------------------------------------------




and will be one of the Named Executive Officers in the Proxy Statement for the
Company’s Annual Shareholder Meeting in the year following the Performance
Period. Notwithstanding anything in the Plan to the contrary, (a) the Committee
may, in its sole discretion, specify that an award to an employee of the Company
or an Affiliate who is a “covered employee” under another compensation plan
sponsored by the Company for a Performance Period be treated as an Award under
the Plan.
2.9
“Performance Formula” shall mean, for a Performance Period, the one or more
objective, performance-based formulas approved by the Committee under Section 3,
which shall be applied against the relevant performance results for the
Performance Period to determine, with regard to the Award of each Participant,
whether all, some portion, or none of the Award has been earned for the
Performance Period.

2.10
“Performance Period” consists of one or more Plan Years applicable to an Award.

2.11
“Plan Year” means a calendar year.

3.
Determination of Bonus Pool.

3.1
The Committee shall approve in writing one or more Performance Formulas that the
Committee expects to create one or more pools of funds (the “Bonus Pool(s)”)
that will apply to Awards granted under the Plan.. Any Performance Formulas so
established by the Committee shall be based on one or more Corporate Performance
Measures, and shall generally be approved within the first calendar quarter of
the Plan Year.

3.2
The Committee may, in its sole discretion, at the time that it determines any
Performance Formulas or any time thereafter, adjust any Corporate Performance
Measures to exclude the impact of any unusual or non-recurring item the
Committee deems not reflective of the Company’s core operating performance,
which occurs during a Performance Period including, but not limited to: (a)
asset write-downs; (b) litigation or claim judgments or settlements; (c) the
effect of changes in tax laws, accounting or tax principles, or other laws or
provisions affecting reported results; (d) any reorganization, restructuring or
discontinued operations; (e) extraordinary nonrecurring items as determined by
reference to accounting principles generally accepted in the United States
and/or as described in the Company’s reports filed with the Securities and
Exchange Commission for periods within the applicable Performance Period; (f)
acquisitions or divestitures; (g) catastrophic losses; (h) foreign exchange
gains or losses; (i) extraordinary events; (j) financing activities; and (k)
recapitalizations (including stock splits and dividends).  In addition, the
Committee may, in its discretion, make adjustments to the established
performance metrics applicable to such Award to reflect changes to the job
responsibilities of the Participant or the structure of the Company or its
Affiliates that relate directly to such established performance metrics for all
or a portion of the applicable Performance Period.






--------------------------------------------------------------------------------




4.
Awards.

4.1
When the Committee approves the Performance Formulas under which a Bonus Pool
will be created for a Plan Year or other Performance Period, the Committee, in
its sole discretion, shall assign shares of the Bonus Pool for that Performance
Period to those individuals whom the Committee designates as Participants for
that Plan Year or other Performance Period; provided that such shares shall not
exceed, in the aggregate, one hundred percent (100%) of the Bonus Pool. The
actual share of the Bonus Pool designated to a Participant by the Committee for
any Performance Period shall be the Participant’s Maximum Award Payout. The
Committee’s designation of shares of the Bonus Pool need not be uniform among
Participant’s or Plan Years. The Maximum Award Payout to a Participant in any
one Plan Year under an Annual Award may not exceed $6,000,000.

4.2
Notwithstanding the provisions of Section 4.1, in determining the actual amount
payable to a Participant for a Performance Period the Committee may, in its sole
discretion, reduce or eliminate the amount indicated by the Participant’s
Maximum Award Payout at any time prior to the payment of an Award to a
Participant; provided, however, that in no event shall the exercise of such
negative discretion with respect to a Participant result in an increase in the
amount payable to another Participant.

4.3
The Committee shall not have the discretion to (a) provide payment or delivery
in respect of any Awards for a Performance Period in excess of the Bonus Pool or
any Participant’s Maximum Performance Award for such Performance Period, or (b)
increase a Participant’s Maximum Award Payout above the limitations set forth in
Section 4.1 above.

5.
Eligibility for Payment of Awards. No Participant shall be entitled to payment
of an Award hereunder until the Committee certifies in writing the total amount
in the Bonus Pool created by achievement of the Performance Formulas for that
Performance Period, the Maximum Award Payout for each Participant for the
Performance Period, and any other material terms of the Plan have in fact been
satisfied. (Such written certification may take the form of minutes of a meeting
of the Committee.)

6.    Form and Timing of Payment of Awards.
6.1
Award payouts shall be made in cash and may be subject to such additional
restrictions as the Committee, in its sole discretion, shall impose.

6.2
Subject to Sections 4 and 5, Awards shall be paid at such time as the Committee
may determine, but no later than two and one-half (2½) months after the end of
the last Plan Year of the Performance Period.

7.
Administration.

7.1
The Plan shall be administered by the Compensation Committee.






--------------------------------------------------------------------------------




7.2
Subject to the provisions of the Plan, the Committee shall have exclusive power
to determine the amounts that shall be available for Awards each Plan Year and
to establish the guidelines under which the Awards payable to each Participant
shall be determined.

7.3
The Committee’s interpretation of the Plan, grant of any Award pursuant to the
Plan, and all actions taken within the scope of its authority under the Plan,
shall be final and binding on all Participants (or former Participants) and
their executors.

7.4
The Committee shall have the authority to establish, adopt or revise such rules
or regulations relating to the Plan as it may deem necessary or advisable for
the administration of the Plan.

8.
Amendment and Termination. The Committee may amend any provision of the Plan at
any time; provided that no amendment that requires shareholder approval in order
for Award payouts made pursuant to the Plan to be deductible under the Code, as
amended, may be made without the approval of the shareholders of the Company.
The Committee shall also have the right to terminate the Plan at any time.

9.
Miscellaneous.

9.1
The fact that an employee has been designated a Participant shall not confer on
the Participant any right to be retained in the employ of the Company or one or
more of its Affiliates, or to be designated a Participant in any subsequent Plan
Year.

9.2
The Plan shall not be deemed the exclusive method of providing incentive
compensation for an employee of the Company and its Affiliates, nor shall it
preclude the Committee or the Board of Directors from authorizing or approving
other forms of incentive compensation.

9.3
All expenses and costs in connection with the operation of the Plan shall be
borne by the Company and its subsidiaries.

9.4
The Company or Affiliate making a payment under the Plan shall withhold
therefrom such amounts as may be required by federal, state or local law, and
the amount payable under the Plan to the person entitled thereto shall be
reduced by the amount so withheld.

9.5
The Plan and the rights of all persons under the Plan shall be construed and
administered in accordance with the laws of the State of Illinois to the extent
not superseded by federal law.






